Citation Nr: 0805453	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-33 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right hip disorder, 
to include as secondary to service-connected bilateral pes 
planus with moderate degenerative arthritis of the metacarpal 
phalangeal joint of the right foot and a plantar heel spur of 
the left foot.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from March 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on January 15, 2008, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand:  To afford the veteran a VA examination, 
to notify him of a regulatory amendment, and to obtain 
additional treatment records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).

In this case, the Board notes that the veteran was afforded 
VA examinations in connection with his claim for service 
connection for a right hip disorder in July 2004 and November 
2005.  In this regard, the July 2004 VA examiner stated that 
a diagnosis was not possible because the right hip x-ray was 
normal.  The examiner later commented in an addendum to the 
examination report that the veteran had a right hip strain 
that was as likely as not secondary to the veteran's back 
problem.  However, the Board notes that the veteran is not 
service-connected for any back disorder.  Moreover, the July 
2004 VA examiner did not indicate that the claims file was 
available for review, nor was any opinion rendered as to 
whether the veteran's right hip strain was caused or 
aggravated by his service-connected bilateral pes planus. 

The November 2005 VA examiner diagnosed the veteran with 
osteoarthritis of the right hip and trochanteric bursitis of 
the right hip.  She also opined that the veteran's right hip 
disorder was not as likely as not secondary to or aggravated 
by his service-connected bilateral pes planus.  However, as 
pointed out by the veteran's representative at the hearing, 
the November 2005 VA examiner did not indicate that she had 
reviewed the claims file.  

In addition, the veteran submitted a private medical opinion 
dated in August 2005 in which a physician stated that it was 
more likely that not that the veteran's hip disorder was 
directly related to his pes planus.  However, there was no 
indication that the private physician had reviewed the 
veteran's claims file.  As such, the evidence of record does 
not include a medical opinion based on a comprehensive review 
of the claims file addressing whether the veteran currently 
has a right hip disorder secondary to his service-connected 
bilateral pes planus.  Therefore, the Board finds that a 
medical opinion is necessary for the purpose of determining 
the nature and etiology of any right hip disorder that may be 
present.  38 C.F.R. § 3.159(c)(4)(i).

Moreover, the Board notes that during the pendency of this 
appeal, the provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006.  The new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995) (when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
However, the veteran has not been notified of this amendment.  
Therefore, the Board finds it necessary to remand the 
veteran's claim so that the RO may address in the first 
instance the applicability of these revisions to the claim.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran testified at his January 
2008 hearing that he was currently receiving treatment from 
VA.  However, the claims file does not contain any treatment 
records dated after January 2007. Such records may prove to 
be relevant and probative.  Therefore, the RO should attempt 
to obtain any and all treatment records pertaining to a right 
hip disorder.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for a right hip 
disorder.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for VA medical records dated from 
January 2007 to the present.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any right hip disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the August 2005 
private medical opinion, and to comment 
as to whether it is at least as likely 
as not that that the veteran's current 
right hip disorder is either caused by 
or permanently aggravated by his 
service-connected bilateral pes planus. 

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
certain conclusion is so evenly divided 
that it is as medically sound to find in 
favor of such a conclusion as it is to 
find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the version of 38 C.F.R. 
§ 3.310 that became effective on October 
10, 2006.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


